Mr. Presiding Justice Clark delivered the opinion of the court. A motion in this case has been made by the appellee to dismiss the appeal. The record filed consists of the bill of exceptions and copy of the declaration, pleas of the defendant, replication of the plaintiff to the pleas, and appeal bond. No transcript of the judgment appears. Section 100 of the Practice Act provides that “Authenticated copies of records of judgments, orders and decrees appealed from any court to the Appellate Courts shall be filed in the office of the clerk of the Appellate Court on or before the second day of the succeeding term of said court: * * * otherwise the said appeal shall be dismissed.” If this provision of the statute is not complied with (and it was not in this case) this court has no jurisdiction. Pardridge v. Morgenthau, 157 Ill. 395; O’Donnell v. Quinn, 100 Ill. App. 5. No application for further time in which to file a proper copy of the record was made to this court before the expiration of the time fixed for filing such copy. The appellant insists that section 81 of the Practice Act, as amended in 1911, has in effect amended the provisions of section 100, but we cannot agree with him. in that regard. Section 81 relates principally to bills of exceptions, and does not purport to amend section 100; nor can it be said in any way to be the basis of the jurisdiction of this court. Appeal dismissed.